Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 11/27/2017.  Claims 1-20 are pending in the case.  Claims 1, 15, and 16 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-4, and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The independent claim 1 recites “receiving, a selection of a product”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed with the use of pen and paper. For example, a user could point to a product image presented on a piece of paper. The claim 1 further recites the limitation of “parsing, features of the product from product data input”, This limitation, given its broadest reasonable interpretation, encompasses a user mental judgement process to study a product, and obtain its feature such as shape or color, wherein the product data input is the product image that the user observes. The claim 1 further recites the limitation of “generating queries from the parsed features”. This limitation, given its broadest reasonable interpretation, encompasses a user mental judgement process to ask questions about the product features. The claim 1 further recites the limitation of “determining, candidate answers for the queries”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed with the use of pen and paper. For example, a user could locate documents which includes possible answers to the questions. The claim 1 further recites the limitation of “identifying, requirements for the product based on the candidate answers”. This limitation, given its broadest reasonable interpretation, encompasses a user mental judgement process to decide on requirements for the product based on the answers included documents. 

This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide a product requirement based on documents related to the feature of a product. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim 1 recites “an artificial intelligence unit, for retrieving information using a knowledge representation”, and “providing, by the data processing system, the requirements to the computing device”. This additional element of a generic computer with a processor, a memory, and the data processing system only amount to mere instructions to apply the exception using a generic computer component to perform a method of assembling task. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “an artificial intelligence unit, for retrieving information using a knowledge representation” without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of using “providing, by the data processing system, the requirements to the computing device” without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The independent claim 15 is rejected similarly as claim 1 as above. The claim additionally recites “a computing system”. This additional element of a generic computer system only amounts to mere instructions to apply the exception using a generic computer component to perform a computer method of information retrieving. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer memory to store instruction of assembling parts of a product without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The independent claim 16 recites “to receive a selection of a product”. This limitation, given its broadest reasonable interpretation, encompasses steps which can be performed with the use of pen and paper. For example, a user could point to a product image presented on a piece of paper. The claim 16 further recites the limitation of “to parse features of the product from product data input”, This limitation, given its broadest reasonable interpretation, encompasses a user mental judgement process to study a product, and obtain its feature such as shape or color, wherein the product data input is the product image that the user observes. The claim 16 further recites the limitation of “to determine similarities between features of third-party products and the parsed features”. This limitation, given its broadest reasonable interpretation, encompasses a user mental judgement process to compare product features against another referenced product. The claim 16 further recites the limitation of “to determine risk of the product based on the similarities”. This limitation, given its broadest reasonable interpretation, encompasses a user mental judgement process of determine a product risk based on comparison with another with custom rating. For example, a user could compare the product with similar product with a good rating or low risk. 

This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide a product risk based on similar features of a product. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim 16 recites “comparing features using a knowledge representation of third-party products”, and “third-party products within the knowledge representation”. This additional element of a generic computer with a processor, a memory, and the data processing system only amount to mere instructions to apply the exception using a generic computer component to perform a method of assembling task. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using comparing features using a knowledge representation of third-party products” without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of using ““third-party products within the knowledge representation” is a database collection of products data, without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 2 recites “ranking, the parsed features based on a relevance of the parsed features to the candidate answers”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on the relevance ranking of the located candidate answer documents. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 2 recites “by the data processing system”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 3 recites elements “assigning, by the data processing system, evidence scores to the candidate answers”, “synthesizing, the evidence scores”, and “calculating, a confidence score of the candidate answers based on the synthesized scores”, which could be data analysis performed by the user with pen and paper in order to determine the ranking scores of the located candidate answers. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 3 recites “by the data processing system”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 4 recites “determining relevance of the candidate answers by analyzing language of the queries and a corpus of evidence data”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on the relevance ranking of the located candidate answer documents by language interpretation of queries and related guideline data. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 6 recites “the one or more products is selected from a group consisting of: software, policies, contracts, transactions, computing services, and consulting services”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on a selected document to provide requirement for.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claim 7 recites elements “a corpus of documents corresponding to various types of products”, which could be a collection of documents. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 7 recites “by training the data processing system with …”. These elements only amount to mere instructions to apply the exception using a generic computer component with data storage. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 8 recites elements “words that are useful in identifying features of the product”, which could be a collection of specified words. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 8 recites “by training the data processing system with …”. These elements only amount to mere instructions to apply the exception using a generic computer component with data storage. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 9 recites elements “a combination of semantic analysis, knowledge representation”, which could be a collection of information. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 9 recites “the artificial intelligence unit comprises a combination of natural language processing, information retrieval, automated reasoning, and machine learning technologies”. These elements only amount to mere instructions to apply the exception using a generic computer component with database information storage. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 10 recites element “parsing features of the product further comprises extracting words, numbers, and characters from source code, specific files, filenames, metadata, or content from the product data input”, which could be data analysis performed by the user with pen and paper in order to interpret the product information. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 11 recites element “generating the queries from the parsed features further comprises expressing, the parsed features as word fragments including keywords”, which could be data analysis performed by the user with pen and paper in order to create questions based on product features. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim 11 recites “by the data processing system”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 12 recites “determining candidate answers for the queries”, “querying, a corpus of evidence data, wherein the corpus of evidence data includes information associated with system capabilities, security standards, ethical standards, corporate governance, legal liabilities, and financial standards”, and “constructing the candidate answers based on the querying of the corpus of evidence data”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on a selected document to provide requirement for.
This judicial exception is not integrated into a practical application. In particular, the claim 12 recites “by the data processing system”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


The dependent claim 13 recites “analyzing, the queries”, “decomposing the queries into constituent parts”, “querying, a corpus of evidence data using the decomposed queries”, “generating, the candidate answers based on the querying of the corpus of evidence data”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on a selected document to provide requirement for.
This judicial exception is not integrated into a practical application. In particular, the claim 13 recites “by the data processing system”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 14 recites element “the requirements include rules or actions selected from the group consisting of operating directives, guidelines, parameters, instructions, control information, benchmarks, models, system requirements, capital requirements, personnel requirements, and specifications that are associated with the parsed features”, which could be guideline data resource. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


The dependent claim 17 recites “to generate one or more queries from the parsed features”, “to query a corpus of the features of the third-party products using the one or more queries”, “to construct candidate answers based on the querying of the corpus of the features of the third-party product features”. This limitation, given its broadest reasonable interpretation, encompasses an opinion step which can be performed mentally by a user, for example, to decide on candidate answers for the queries.
This judicial exception is not integrated into a practical application. In particular, the claim 17 recites “program instructions executable by the processing device to cause the processing device to”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 18 recites “to calculate a score for the risk of the product based on the similarities between the third-party product features and the parsed features”. This limitation, given its broadest reasonable interpretation, encompasses an analysis step which can be performed by a user mentally, for example, to calculate a risk score based on data comparison.
This judicial exception is not integrated into a practical application. In particular, the claim 18 recites “program instructions executable by the processing device to cause the processing device to”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claim 19 recites “to determine the risk based on an aggregate risk of individual third-party product features that are similar to the product”. This limitation, given its broadest reasonable interpretation, encompasses an analysis step which can be performed by a user mentally, for example, to determine a risk value based on data comparison.
This judicial exception is not integrated into a practical application. In particular, the claim 19 recites “program instructions executable by the processing device to cause the processing device to”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


The dependent claim 20 recites “to determine the risk based on risk scores of the third-party products”. This limitation, given its broadest reasonable interpretation, encompasses an analysis step which can be performed by a user mentally, for example, to determine a risk value.
This judicial exception is not integrated into a practical application. In particular, the claim 20 recites “program instructions executable by the processing device to cause the processing device to”. These elements only amount to mere instructions to apply the exception using a generic computer component to perform a method. Accordingly, it fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method without the specific computer steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 15 are rejected under AIA  35 U.S.C §103 as being unpatentable over Ghaisas et al. (US 20170046131 A1, hereinafter Ghaisas) in view of SO et al. (US 2018/0357714 A1, hereinafter SO).

As to independent claims 1, and 15, Ghaisas teaches a method, in a data processing system comprising a processor, a memory and an artificial intelligence unit, for retrieving information using a knowledge representation (Fig. 1, paragraph [0024], the system 102 includes memory 130. The memory 130 may be coupled to processor(s) 110; paragraph [0002], The present invention relates to a system and method for identifying project requirements in a computing environment; paragraph [0025], the memory 130 is configured to store predetermined set of rules and a pre-defined schema. The pre-defined schema is defined during training phases, wherein the pre-defined schema may contain a bank of probing questions and a bank of architectural solutions to the probing questions, corresponding to the architecturally significant functional requirement classes; the trained data processing unit is the artificial intelligence unit, with stored rules as knowledge representation), the method comprising: 
parsing, by the data processing system, features of the product from product data input (paragraph [0021], FIG. 1 illustrates a network implementation of a system 102 for identifying project requirements; 102 is the data processing system; paragraph [0048], Al block 208, architecturally significant functional requirements are identified from the received functional requirements, based on keywords and phrases learnt during training phases; the received functional requirements is the product data input, architecturally significant functional requirements are the parsed features of the product, functional requirements document is the product which is a document to be processed);
generating, by the data processing system, queries from the parsed features (paragraph [0051], At block 214, specific probing questions are provided from the bank of probing questions for the architecturally significant functional requirements; specific probing questions are the queries); 
determining, by the data processing system, candidate answers for the queries (paragraph [0052], At block 216, specific architectural solutions are recommended based on the answers to the probing questions, based on the generated meta schema); 
identifying, by the data processing system, requirements for the product based on the candidate answers (paragraph [0052], In an implementation, the architectural solutions to the specific probing questions are recommended by the solution recommender module 152; functional requirements document is the product); and 
providing, by the data processing system, the requirements to the computing device (paragraph [0052], In an implementation, the architectural solutions to the specific probing questions are recommended by the solution recommender module 152; paragraph [0053], a system and method for identifying project requirements which recommends questions to produce a more complete requirement specification; the produced specification is the provided requirements).
Ghaisas does not teach:
receiving, by the data processing system, a selection of the product from a computing device.
	SO teaches:
receiving, by the data processing system, a selection of the product from a computing device (paragraph [0039, an entity (e.g., a Business Inc.) provides documents (e.g., invoice #1, invoice #2, and payment order #1) related to assets (asset 1, asset 2) against which a loan pricing is required via the risk management application); the entity provided documents is the selection of a product).
Since Ghaisas teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by SO, as the prior arts are in the same application field of product information processing, and SO further teaches user selected product selection. By incorporating SO into Ghaisas would improve the integrity of Ghaisas’s system by allowing to predict the plurality of risk metrics based on the behavioral data associated with the unified model (SO, paragraph [0130]).

.
As to dependent claim 6, the rejection of claim 1 is incorporated. SO teaches the method of wherein the one or more products is selected from a group consisting of: software, policies, contracts, transactions, computing services, and consulting services (paragraph [0039], The server system extracts transactional data from the documents (invoice #1, invoice #2, and payment order #1) and stores them as primary data of the entity (Business Inc.); the entity provided documents is transaction data).

Claims 16, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over SO et al. (US 2018/0357714 A1, hereinafter SO) in view of Smith et al. (US 20170000392 A1, hereinafter Smith).

As to independent claim 16, SO teaches a computer program product for comparing features using a knowledge representation (paragraph [0008], The system comprises a display module, a memory and a processor; paragraph [0036], a plurality of similarity measures is determined for the entity by comparing the behavioral data of the entity with a plurality of unified models in the pattern repository; the behavioral data is the compared features; the pattern repository is the knowledge representation), the computer program product comprising: 
a computer readable storage medium having stored thereon (paragraph [0008], The memory is configured to store one or more machine learning models): 
program instructions executable by a processing device (paragraph [0008], The processor is configured to be in operative communication with the display module) to cause the processing device to receive a selection of a product (paragraph [0039, an entity (e.g., a Business Inc.) provides documents (e.g., invoice #1, invoice #2, and payment order #1) related to assets (asset 1, asset 2) against which a loan pricing is required via the risk management application); the entity provided documents is the selection of a product);
program instructions executable by the processing device to cause the processing device to parse features of the product from product data input (paragraph [0039], The server system extracts transactional data from the documents (invoice #1, invoice #2, and payment order #1) and stores them as primary data of the entity (Business Inc.); invoice #1 is an extracted file);
program instructions executable by the processing device to cause the processing device to determine similarities between features of products within the knowledge representation and the parsed features (paragraph [0034], The primary data comprises historical transaction data of the entity with one or more financial institutions; paragraph [0036], behavioral data may be generated based on the primary data and the secondary data available; the extracted transaction data is part of the primary data, and part of behavioral data; paragraph [0037], the server system identifies at least one unified model from the pattern repository that matches the behavioral data of the entity. The at least one unified model is determined based on the similarity measure. For example, a look-alike modeling approach is adopted by the server system wherein the unified model with a similarity measure closely matching the behavioral data of the entity is identified from the plurality of unified models; the behavioral data matching is the similar features; the pattern repository is the knowledge representation); and 
program instructions executable by the processing device to cause the processing device to determine risk of the product based on the similarities (paragraph [0037], The unified model that closely resembles the behavioral data of the entity is selected to indicate the unified model of the entity and the credit rating is determined based on the selected unified model; the credit rating is the determined risk).
SO does not teach:
a knowledge representation of third-party products,
to determine similarities between features of third-party products and the specified features.
 Smith teaches:
a knowledge representation of third-party products (paragraph [0004], The processor is further configured to compare the profile of the tissue of the subject to an aggregate profile of a first plurality of third-party subjects; the first plurality of third-party subjects is the third-party products),
to determine similarities between features of third-party products and the specified features (paragraph [0016], The processor is configured to detect differences and/or similarities between the profile of the subject and the aggregate profile of the plurality of third-party subjects and correlate the similarities and/or differences between the two to determine a probability that the subject's tissue is in a healthy state, a diseased state, or an at-risk state for development of a disease; the profile of the subject is the compared feature for determining similarities).
Since SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Smith, as the prior arts are in the same application field of knowledge base data retrieval, and Smith further teaches comparing similar products. By incorporating Smith into SO would improve the integrity of SO’s system by allowing to determine a probability that the subject's tissue is in a healthy state, a diseased state, or an at-risk state (Smith, paragraph [0016]).

As to dependent claim 20, the rejection of claim 16 is incorporated. So teaches the computer program product further comprising program instructions executable by the processing device to cause the processing device to determine the risk based on risk scores of the products (paragraph [0131], the credit rating for the entity based on the plurality of risk metrics and the confidence measure. The plurality of risk metrics are combined together using a weighing factor, such as a cost associated with each of the risk metric. Accordingly, the credit rating is a single weighted risk score generated based on weighing individual risk scores; the plurality of risk metrics are the risk scores of the entity).
SO does not teach the third-party products. 
Smith teaches the third-party products (paragraph [0016], The processor is configured to detect differences and/or similarities between the profile of the subject and the aggregate profile of the plurality of third-party subjects and correlate the similarities and/or differences between the two to determine a probability that the subject's tissue is in a healthy state, a diseased state, or an at-risk state for development of a disease).
Since SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third-party products, as taught by Smith, as the prior arts are in the same application field of knowledge base data retrieval, and Smith further teaches comparing similar products. By incorporating Smith into SO would improve the integrity of SO’s system by allowing to determine a probability that the subject's tissue is in a healthy state, a diseased state, or an at-risk state (Smith, paragraph [0016]).

Claim 17 is rejected under AIA  35 U.S.C §103 as being unpatentable over SO et al. (US 2018/0357714 A1, hereinafter SO) in view of Smith et al. (US 20170000392 A1, hereinafter Smith) in view of Alkov et al. (US 20150161230 A1, hereinafter Alkov).

As to dependent claim 17, the rejection of claim 16 is incorporated. Smith teaches the computer program product of claim 16 further comprising: 
program instructions executable by the processing device to cause the processing device with the features of the third-party products (paragraph [0004], The processor is further configured to compare the profile of the tissue of the subject to an aggregate profile of a first plurality of third-party subjects).
SO/Smith does not teach:
to generate one or more queries from the parsed features; 
to query a corpus of the features using the one or more queries; and 
to construct candidate answers based on the querying of the corpus of the features.
Alkov teaches:
to generate one or more queries from the parsed features (paragraph [0074], The identified major features may then be used during the question decomposition stage 530 to decompose the question into one or more queries); 
to query a corpus of the features using the one or more queries (paragraph [0074], The identified major features may then be used during the question decomposition stage 530 to decompose the question into one or more queries that may be applied to the corpus of data/information in order to generate one or more hypotheses); and 
to construct candidate answers based on the querying of the corpus of the features (paragraph [0074], These portions of the corpus may then be analyzed and used, during the hypothesis generation stage 540, to generate hypotheses for answering the input question; These hypotheses are also referred to herein as "candidate answers" for the input question).
Since SO/Smith teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches rank answers by relevance. By incorporating Alkov into SO/Smith would expand the utility of SO/Smith’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

Claims 2-5, and 7-11, 13 are rejected under AIA  35 U.S.C §103 as being unpatentable over Ghaisas et al. (US 20170046131 A1, hereinafter Ghaisas) in view of SO et al. (US 2018/0357714 A1, hereinafter SO) in view of Alkov et al. (US 20150161230 A1, hereinafter Alkov).

As to dependent claim 2, the rejection of claim 1 is incorporated. Ghaisas teaches the method further comprising the parsed features (paragraph [0048], Al block 208, architecturally significant functional requirements are identified from the received functional requirements, based on keywords and phrases learnt during training phases; architecturally significant functional requirements are the parsed features).
Ghaisas/SO does not teach:
 ranking, by the data processing system, the input data based on a relevance of the input data to the candidate answers.
Alkov teaches:
ranking, by the data processing system, the input data based on a relevance of the input data to the candidate answers (paragraph [0077], The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 570 which may compare the confidence scores and measures, compare them against predetermined thresholds, or perform any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the answer to the input question; the input question is the input data, and the answered are ranked by confidence scores).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches rank answers by relevance. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

As to dependent claim 3, the rejection of claim 2 is incorporated. Ghaisas/SO does not teach the method wherein ranking the features of the product further comprises: 
assigning, by the data processing system, evidence scores to the candidate answers; 
synthesizing, by the data processing system, the evidence scores; and 
calculating, by the data processing system, a confidence score of the candidate answers based on the synthesized scores.
Alkov teaches:
assigning, by the data processing system, evidence scores to the candidate answers (paragraph [0076], This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question, i.e. that the candidate answer is the correct answer for the input question); 
synthesizing, by the data processing system, the evidence scores (paragraph [0076], In the synthesis stage 560, the large number of relevance scores generated by the various reasoning algorithms may be synthesized into confidence scores for the various hypotheses); and 
calculating, by the data processing system, a confidence score of the candidate answers based on the synthesized scores (paragraph [0003], based on trained models, performs a final merging and ranking to output an answer to the input question along with a confidence measure).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches rank answers by relevance. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).


As to dependent claim 4, the rejection of claim 3 is incorporated. Ghaisas/SO does not teach the method wherein assigning the evidence scores to the candidate answers further comprises determining relevance of the candidate answers by analyzing language of the queries and a corpus of evidence data.
Alkov teaches:
assigning the evidence scores to the candidate answers further comprises determining relevance of the candidate answers by analyzing language of the queries and a corpus of evidence data (paragraph [0043], QA mechanisms operate by accessing information from a corpus of data or information (also referred to as a corpus of content), analyzing it, and then generating answer results based on the analysis of this data. Accessing information from a corpus of data typically includes: a database query that answers questions about what is in a collection of structured records; paragraph [0047], the questions may be formed using natural language. The QA system 100 may interpret the question and provide a response to the content user containing one or more answers to the question; to interpret the question is to analyze the language of the question).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches rank answers by relevance. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

As to dependent claim 5, the rejection of claim 3 is incorporated. Ghaisas/SO does not teach the method further comprising applying weights to the evidence scores based on training of the data processing system with a statistical model, the weights identifying a manner to combine the evidence score to calculate the confidence score.
	Alkov teaches:
applying weights to the evidence scores based on training of the data processing system with a statistical model, the weights identifying a manner to combine the evidence score to calculate the confidence score (paragraph [0076], In the synthesis stage 560, the large number of relevance scores generated by the various reasoning algorithms may be synthesized into confidence scores for the various hypotheses. This process may involve applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated; synthesized confidence scores is from the combined evidence score).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches rank answers by relevance. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

As to dependent claim 7, the rejection of claim 1 is incorporated. Ghaisas/SO does not teach the method further comprising training the data processing system with a corpus of documents corresponding to various types of products.
Alkov teaches:
training the data processing system with a corpus of documents corresponding to various types of products (paragraph [0053], The electronic document 106 may be part of a larger corpus 208 of data or content, which may contain electronic documents 106 related to a specific topic or a variety of topics. The corpus 208 of data may include any number of documents 106 and may be stored in any location relative to the QA system 100).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate training the data processing system with a corpus of documents corresponding to various types of products, as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches rank answers by relevance. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

As to dependent claim 8, the rejection of claim 1 is incorporated. Ghaisas/SO does not teach the method further comprising training the data processing system with words that are useful in identifying features of the product
Alkov teaches:
training the data processing system with words that are useful in identifying features of the product (paragraph [0073], In response to receiving the input question, the next stage of the QA system pipeline 500, i.e. the question and topic analysis stage 520, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate training the data processing system with words that are useful in identifying features of the product, as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches rank answers by relevance. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

As to dependent claim 9, the rejection of claim 1 is incorporated. Ghaisas/SO does not teach the method further comprising the artificial intelligence unit comprises a combination of natural language processing, semantic analysis, information retrieval, knowledge representation, automated reasoning, and machine learning technologies.
Alkov teaches the artificial intelligence unit comprises a combination of natural language processing, semantic analysis, information retrieval, knowledge representation, automated reasoning, and machine learning technologies (paragraph [0003], One such QA system is the Watson.TM. system available from International Business Machines (IBM) Corporation of Armonk, N.Y. The Watson.TM. system is an application of advanced natural language processing, information retrieval, knowledge representation and reasoning, and machine learning technologies to the field of open domain question answering).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the artificial intelligence unit comprises a combination of natural language processing, semantic analysis, information retrieval, knowledge representation, automated reasoning, and machine learning technologies, as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches the artificial intelligence QA system. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

As to dependent claim 10, the rejection of claim 1 is incorporated. Ghaisas teaches the 
method of claim 1 wherein parsing features of the product further comprises extracting words, numbers, and characters from source code, specific files, filenames, metadata, or content from the product data input ([0048], Al block 208, architecturally significant functional requirements are identified from the received functional requirements, based on keywords and phrases learnt during training phases).

As to dependent claim 11, the rejection of claim 1 is incorporated. Ghaisas/SO does not teach the method wherein generating the queries from the parsed features further comprises expressing, by the data processing system, the parsed features as word fragments including keywords.
Alkov teaches:
generating the queries from the parsed features further comprises expressing, by the data processing system, the parsed features as word fragments including keywords (paragraph [0073], For example, in the example question above, the term "who" may be associated with a topic for "persons" indicating that the identity of a person is being sought, "Putin" may be identified as a proper name of a person with which the question is associated, "closest" may be identified as a word indicative of proximity or relationship).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the queries from the parsed features further comprises expressing, by the data processing system, the parsed features as word fragments including keywords, as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches the artificial intelligence QA system. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

As to dependent claim 13, the rejection of claim 1 is incorporated. Ghaisas/SO does not teach the method further comprising: 
analyzing, by the data processing system, the queries;
decomposing, by the data processing system, the queries into constituent parts; and 
querying, by the data processing system, a corpus of evidence data using the decomposed queries; and 
generating, by the data processing system, the candidate answers based on the querying of the corpus of evidence data.
Alkov teaches: 
analyzing, by the data processing system, the queries (paragraph [0073], a user may input, via a user interface of the client computing device, an input question for which the user wishes to obtain an answer, e.g., "Who are Putin's closest advisors?" In response to receiving the input question, the next stage of the QA system pipeline 500, i.e. the question and topic analysis stage 520, parses the input question using natural language processing (NLP) techniques to extract major features from the input question); 
decomposing, by the data processing system, the queries into constituent parts (paragraph [0073], For example, in the example question above, the term "who" may be associated with a topic for "persons" indicating that the identity of a person is being sought, "Putin" may be identified as a proper name of a person with which the question is associated, "closest" may be identified as a word indicative of proximity or relationship, and "advisors" may be indicative of a noun or other language topic); and 
querying, by the data processing system, a corpus of evidence data using the decomposed queries (paragraph [0074], The identified major features may then be used during the question decomposition stage 530 to decompose the question into one or more queries that may be applied to the corpus of data/information in order to generate one or more hypotheses); and 
generating, by the data processing system, the candidate answers based on the querying of the corpus of evidence data (paragraph [0074], These portions of the corpus may then be analyzed and used, during the hypothesis generation stage 540, to generate hypotheses for answering the input question).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches the candidate answers generation. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).

Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over Ghaisas et al. (US 20170046131 A1, hereinafter Ghaisas) in view of SO et al. (US 2018/0357714 A1, hereinafter SO) in view of Alkov et al. (US 20150161230 A1, hereinafter Alkov) and in view of RAY et al. (US 20130104236 A1, hereinafter RAY).

As to dependent claim 12, the rejection of claim 1 is incorporated. Ghaisas/SO does not teach the method wherein determining candidate answers for the queries further comprises: 
determining candidate answers for the queries further comprises: 
querying, by the data processing system, a corpus of data, wherein the corpus of evidence data includes information associated with system capabilities, security standards, ethical standards, corporate governance, legal liabilities, and financial standards, and 
constructing, by the data processing system, the candidate answers based on the querying of the corpus of evidence data.
Alkov teaches:
determining candidate answers for the queries further comprises: querying, by the data processing system, a corpus of data (paragraph [0074], The queries may be applied to one or more databases storing information about the electronic texts, documents, articles, websites, and the like, that make up the corpus of data/information), and 
constructing, by the data processing system, the candidate answers based on the querying of the corpus of evidence data (paragraph [0074], These portions of the corpus may then be analyzed and used, during the hypothesis generation stage 540, to generate hypotheses for answering the input question. These hypotheses are also referred to herein as "candidate answers" for the input question).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alkov, as the prior arts are in the same application field of knowledge base data processing, and Alkov further teaches the candidate answers generation. By incorporating Alkov into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing to determine which hypotheses/candidate answers are the most likely to be the answer to the input question (Alkov, paragraph [0077]).
Ghaisas/SO does not teach:
the corpus of evidence data includes information associated with system capabilities, security standards, ethical standards, corporate governance, legal liabilities, and financial standards.
	RAY teaches:
the corpus of evidence data includes information associated with system capabilities, security standards, ethical standards, corporate governance, legal liabilities, and financial standards (paragraph [0034] - [0035], Such continuous and multiply correlated information consists of data from various sources including, but not limited to: Real-time operating conditions, as well as physical, operational, legal, and regulatory constraints of the enterprise business and operational processes).
Since Ghaisas/SO/Alkov teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the corpus of evidence data includes information associated with system capabilities, security standards, ethical standards, corporate governance, legal liabilities, and financial standards, as taught by RAY, as the prior arts are in the same application field of requirement data identification, and RAY further teaches the requirement data corpus. By incorporating RAY into Ghaisas/SO/Alkov would expand the utility of Ghaisas/SO/Alkov’s system by allowing to identify and synthesize appropriate security and control postures automatically (RAY, paragraph [0034]).
Claims 6 and 14 are rejected under AIA  35 U.S.C §103 as being unpatentable over Ghaisas et al. (US 20170046131 A1, hereinafter Ghaisas) in view of SO et al. (US 2018/0357714 A1, hereinafter SO) in view of Sowani et al. (US 20140046895 A1, hereinafter Sowani).

As to dependent claim 6, the rejection of claim 1 is incorporated. Ghaisas/SO does not teach the method of wherein the one or more products is selected from a group consisting of: software, policies, contracts, transactions, computing services, and consulting services.
	Sowani teaches:
the one or more products is selected from a group consisting of: software, policies, contracts, transactions, computing services, and consulting services (paragraph [0035], The products can be commodities, services, offers, discounts, profits, and/or any other product; service is a type of product).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more products is selected from a group consisting of: software, policies, contracts, transactions, computing services, and consulting services, as taught by Sowani, as the prior arts are in the same application field of product data analysis, and Sowani further teaches computer service as a type of product. By incorporating Sowani into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing predicting likelihood of an event, such as a purchase of a product by an entity (Sowani, paragraph [0034]).


As to dependent claim 14, the rejection of claim 1 is incorporated. Ghaisas teaches the 
method of claim 1 wherein the requirements selected from data that are associated with the parsed features (paragraph [0021], architecturally significant functional requirements are the parsed features of the product; paragraph [0053], a system and method for identifying project requirements which recommends questions to produce a more complete requirement specification; the produced specification is the provided requirements).
Ghaisas/SO does not teach:
rules or actions selected from the group consisting of operating directives, guidelines, parameters, instructions, control information, benchmarks, models, system requirements, capital requirements, personnel requirements, and specifications.
	Sowani teaches:
rules or actions selected from the group consisting of operating directives, guidelines, parameters, instructions, control information, benchmarks, models, system requirements, capital requirements, personnel requirements, and specifications (paragraph [0038], This selection can be made as per the preferences indicated by a designer. The selection can be made based on business constraints, such as profit, cost, human resources, compliance requirements, and any other constraint).
Since Ghaisas/SO teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rules or actions selected from the group consisting of operating directives, guidelines, parameters, instructions, control information, benchmarks, models, system requirements, capital requirements, personnel requirements, and specifications, as taught by Sowani, as the prior arts are in the same application field of product data analysis, and Sowani further teaches computer service as a type of product. By incorporating Sowani into Ghaisas/SO would expand the utility of Ghaisas/SO’s system by allowing predicting likelihood of an event, such as a purchase of a product by an entity (Sowani, paragraph [0034]).

Claims 18-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over SO et al. (US 2018/0357714 A1, hereinafter SO) in view of Smith et al. (US 20170000392 A1, hereinafter Smith) in view of WASSERBLAT et al. (US 20100228656 A1, hereinafter WASSERBLAT).

As to dependent claim 18, the rejection of claim 16 is incorporated. Smith teaches computer program product of claim 16 further comprising program instructions executable by the processing device to cause the processing device, with the similarities between the third-party product features and the parsed features (paragraph [0016], The processor is configured to detect differences and/or similarities between the profile of the subject and the aggregate profile of the plurality of third-party subjects and correlate the similarities and/or differences between the two to determine a probability that the subject's tissue is in a healthy state, a diseased state, or an at-risk state for development of a disease).
	SO/Smith does not teach:
to calculate a score for the risk of the product based on the compared features.
WASSERBLAT teaches:
to calculate a score for the risk of the product based on the compared features (paragraph [0034], determine a risk score for an interaction, based on speaker behavioral features or indicators extracted from the interaction. In determining the risk score for the interaction, the behavioral features or indicators may be compared against a user profile; behavioral features is the features compared for similarity).
Since SO/Smith teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to calculate a score for the risk of the product based on the compared features, as taught by WASSERBLAT, as the prior arts are in the same application field of product features analysis, and WASSERBLAT further teaches a risk score calculation. By incorporating WASSERBLAT into SO/Smith would expand the utility of SO/Smith’s system by allowing better detection of fraudulent acts or fraudulent attempts, and thus prevention of (WASSERBLAT, paragraph [0035]).

As to dependent claim 19, the rejection of claim 16 is incorporated. Smith teaches computer program product of claim 16 further comprising program instructions executable by the processing device, with individual third-party product features that are similar to the product (paragraph [0016], The processor is configured to detect differences and/or similarities between the profile of the subject and the aggregate profile of the plurality of third-party subjects and correlate the similarities and/or differences between the two to determine a probability that the subject's tissue is in a healthy state, a diseased state, or an at-risk state for development of a disease).
	SO/Smith does not teach:
to determine the risk based on an aggregate risk of features.
WASSERBLAT teaches:
to determine the risk based on an aggregate risk of features (paragraph [0031], A combined risk score is determined for the feature vector, based on its similarity or dissimilarity to the customer-interaction profile; A combined risk score is the aggregate risk).
Since SO/Smith teaches a method of providing requirement for a product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to determine the risk based on an aggregate risk of features, as taught by WASSERBLAT, as the prior arts are in the same application field of product features analysis, and WASSERBLAT further teaches a risk score calculation. By incorporating WASSERBLAT into SO/Smith would expand the utility of SO/Smith’s system by allowing better detection of fraudulent acts or fraudulent attempts, and thus prevention of (WASSERBLAT, paragraph [0035]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143